DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “99” has been used to designate both locking members and bearing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 4 objected to because of the following informalities:  
Claim 1 recites “the sleeve” in the second-to-last line; this should read -- a sleeve --.
Claim 3 recites “and communicate with” in the fourth line; this should read -- and in communication with --.
Claim 4 recites “opposite direction” in the second-to-last line; this should read -- opposite directions --.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the aforementioned Objections.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, alone or in combination, neither anticipates nor would render obvious the claimed invention.  Specifically, the prior art does not teach a rotary unit connected to a first transmission shaft, a movable unit connected to the rotary unit, the rotary unit having a bore defined centrally therein, threads defined in an outer periphery which are threadedly engaged with a toothed portion of the movable unit, the movable unit having a rail and an upright board connected to the rail.  The closest prior art includes: Otalu which teaches a rivet setting machine that has a threaded drive bolt which is unscrewed from a rivet after the rivet has been set, the machine including sensors (I1-4) which function to operate the machine in a given set of movements in order to set a rivet; Mead and Roessler which teach typical blind fastener installation tools which are well-known in the art; and Joux which teaches a rivet installation machine which includes a toothed actuator mechanism (6,7) which creates a linear actuation in order to set a rivet.  The prior art of record does not teach the limitations as noted above.  For at least these reasons, and along with the other limitations, the claims would be allowable over the prior art of record if the aforementioned Objections were overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
This application is in condition for allowance except for the following formal matters: 
(See Drawing and Claim Objections above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723